Citation Nr: 0524542	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected low 
back strain with degenerative disc disease, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had eight years and eight months of active duty, 
to include the period from August 1979 to December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Jackson, Mississippi, which denied the veteran's 
claim of entitlement to an increased rating for service-
connected low back strain with degenerative disc disease, 
currently evaluated as 20 percent disabling.  The veteran 
appealed, and in November 2004 the Board remanded the claim 
for additional development.  

The veteran has asserted that he cannot work secondary to his 
service-connected low back disability, and that he is 
receiving SSA benefits because he is disabled due to his low 
back disorder.  Once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, an informal claim 
for a total disability rating for compensation purposes based 
on individual unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. 3.155 
(2003).  Under the circumstances, the Board is satisfied that 
a claim for TDIU has been raised.  This claim is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's low back strain with degenerative disc disease 
is productive of subjective complaints of daily pain with 
evidence of disc herniation and arthritis, 45 degrees of 
flexion, with no more than moderate limitation of motion, but 
not: listing of whole spine to opposite side, positive 
Goldthwait's sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion; nor intervertebral disc syndrome 
(IDS) productive of severe; recurring attacks, nor IDS with 
intermittent relief incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, nor favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back strain with degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5292, 5293, 5295 (as in effect prior to September 
23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (as in effect September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran argues that an increased rating is warranted.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Decisions of the Social Security Administration regarding 
unemployability, while relevant, are not controlling with 
respect to VA determinations.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 
461 (1992).

As for the history of the veteran's low back disorder, see 38 
C.F.R. § 4.1 (2004), the veteran's service medical records 
show that in November 1985 he was treated for back pain.  The 
assessments were musculotendonitis with spasms, and rule out 
HNP (herniated nucleus pulposus).  The veteran's separation 
examination report, dated in December 1985, shows that his 
spine was clinically evaluated as normal.   An accompanying 
"report of medical history" shows that he reported having 
recurrent back pain, and noted that he complained of "on and 
off low back pains."    

In May 1986, the RO granted service connection for 
"recurrent low back strain" evaluated as 10 percent 
disabling.  In August 1991, the RO increased the veteran's 
evaluation to 20 percent.  In August 2002, the veteran filed 
a claim for an increased rating.  In October 2002, the RO 
denied the veteran's claim for an increased rating for the 
veteran's low back disability, which the RO characterized as 
"low back strain with degenerative disc disease."  The 
veteran has appealed.  

An April 2005 VA spine examination report shows that the 
veteran complained of low back pain located around the waist 
that radiated to both legs and the back of his thigh as well 
as the dorsum of his feet.  He reported flare-ups twice a 
month.  He stated that no physician had prescribed bed rest 
during the past 12 months.  His activity of daily living was 
described as independent, and he had no impairment of self 
care and day-to-day activity.  He denied bowel or bladder 
dysfunction, and stated that his sexual activity frequency 
had been decreased.  He stated that he walked with no 
assistive or support devices, or braces.  He described his 
walking balance as good, and denied falling.  On examination, 
he walked into the examination room with a good dynamic and 
static balance.  He stood erect.  He had no difficulty taking 
off his socks, shoes, or garments.  The alignment of the 
thoracolumbar spine was within functional range. He had 45 
degrees of flexion, and ten degrees of extension, 22 degrees 
of left lateral flexion, and 20 degrees of right lateral 
flexion, 20 degrees of right lateral rotation, and 22 degrees 
of left lateral rotation.  X-rays from April 2005 were noted 
to show no acute fracture or dislocation, and normal 
bilateral sacroiliac joints.  The impression was mild degree 
of degenerative disc disease of L5-S1. 

The other medical evidence includes VA progress notes and 
examination reports, dated between 2002 and 2005, records 
from the Family Health Care Clinic (FHCC), dated between 2002 
and 2003, and a decision of the Social Security 
Administration (SSA).  Overall, the VA progress notes show 
some complaints of back pain, with notations of lumbago and 
lumbar radiculopathy, and findings that include normal motor 
strength in the legs.  See e.g., progress notes dated in 
September and November of 2002.  The Board notes that much of 
the medical evidence involves treatment for a cervical spine 
condition, to include hospitalization for cervical spine 
surgery (a discectomy of interbody fusion with allograft 
bone) in November 2002, and that in April 2003, the RO denied 
a claim for service connection for a cervical spine 
condition.  The FHCC reports primarily show treatment for 
cervical spine symptoms, although there are complaints of 
back pain, and include an August 2002 notation that the 
veteran could not accomplish tandem walking, and that deep 
tendon reflexes were markedly hyperactive bilaterally.  

An SSA decision, dated in November 2004, shows that the SSA 
determined that the veteran was disabled as of June 2002 with 
a primary diagnosis of "disorders of the back (discogenic 
and degenerative)," and a secondary diagnosis of 
"affective; or mood disorders."  The Board notes that the 
underlying medical evidence used in the SSA's decision 
consists of VA and FHCC records.  

A VA magnetic resonance imaging (MRI) report, dated in 
January 2003, notes that the heights of the vertebral bodies 
and intervertebral disc spaces are well-preserved with some 
indication of disc space narrowing between T12-L1, and some 
straightening of the normal lordotic curve.  There was no 
annular tear or desiccation of the disc material or 
significant narrowing of the neural foramina.  Generally, 
there were mild hypertrophic changes of the facet joints 
bilaterally.  There was mild central bulging and effacement 
at L5-S1, without any significant narrowing of the neural 
foramina.  

An August 2002 VA spine examination report shows that the 
veteran complained of pain that radiated all the way from his 
neck down to his lower back, and occasionally to his lower 
extremities, as well as "giving way" of his leg.  He denied 
any sensory dysfunction, and discomfort, radiation of the 
pain, or sensory symptoms in the lower extremities.  He did 
not use any assistive devices and he reported that he had not 
had any physical therapy for his low back.  On examination, 
gait and station were normal.  Balance was good on one lower 
extremity at time.  Although he stated that he could not walk 
on his heels and toes, he was able to maintain balance on his 
heels and toes while standing.  He could squat 90 percent of 
the way without complaints.  He did not have any trouble 
doffing his socks or shoes, or getting on or off of the 
examination table.  The veteran had forward flexion to 50 
degrees without pain, extension was "normal," lateral 
flexion was to 20 degrees (bilaterally), and rotation was to 
30 degrees (bilaterally).  Deep tendon reflexes were 2+ and 
symmetrical.  Sensory function was normal.  Manual muscle 
strength was normal.  The examiner indicated that some 
fatigue and limitation of motion could occur during flare-
ups, but that it could not be estimated.  An accompanying X-
ray report for the lumbar spine notes a slight loss of height 
at T12, and that the heights of the other vertebral bodies 
were well-maintained, as were the disc spaces, with no other 
abnormalities.   The impressions in the examination report 
were degenerative disc disease, lumbar spine, and chronic low 
back pain due to strain and sprain.    

Under DC 5293 (as in effect prior to September 26, 2003), a 
40 percent rating is warranted for intervertebral disc 
syndrome (IDS), severe; recurring attacks, with intermittent 
relief.  

The Board has determined that the findings in evidence are 
not representative of severe IDS.  The April 2005 VA 
examination report shows that the veteran has reported having 
low back pain located around the waist that radiated to both 
legs and the back of his thigh as well as the dorsum of his 
feet.  He reported flare-ups twice a month.  However, he 
stated that no physician had prescribed bed rest during the 
past 12 months,  and there is insufficient evidence of record 
to show that the veteran had severe; recurring attacks, with 
intermittent relief.  The findings inter alia, noted that he 
stated that he walked with no assistive or support devices, 
or braces, that he denied falling, and that his walking 
balance was good.  The examiner also noted that there was no 
objective weakness, incoordination, fatigue or lack of 
endurance.  Therefore, as the findings do not reflect severe 
IDS with recurring attacks, the criteria for a 40 percent 
rating under DC 5293 have not been met.

A rating in excess of 20 percent is not warranted under any 
other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 40 percent rating is warranted where 
the limitation of motion in the lumbar spine is severe.  The 
Board finds that a rating in excess of 20 percent under DC 
5292 is not warranted.  The recorded ranges of motion for the 
low back in the April 2005 VA examination report show that 
the veteran had 45 degrees of flexion, and ten degrees of 
extension, 22 degrees of left lateral flexion, and 20 degrees 
of right lateral flexion, 20 degrees of right lateral 
rotation, and 22 degrees of left lateral rotation.  In the 
Board's judgment, the evidence does not show a severe 
limitation of motion.  The Board further points out that the 
only other recorded ranges of motion are found in the August 
2002 VA examination report.  This report notes even greater 
ranges of motion that those noted in the April 2005 VA 
examination report.  Accordingly, a rating in excess of 20 
percent is not warranted under DC 5292.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5295.  The ranges of motion for the low 
back during the period in question have previously been 
noted.  The veteran has been shown to have between 45 and 50 
degrees of flexion.  Although there is evidence of 
degenerative disc disease, it was most recently characterized 
as "mild."  See April 2005 VA spine examination report; see 
also January 2003 VA MRI report (noting mild central bulging 
and effacement at L5-S1, without any significant narrowing of 
the neural foramina).  In summary, the evidence is 
insufficient to show listing of whole spine to opposite side, 
positive Goldthwait's sign, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Based on the foregoing, the Board 
finds that overall, the evidence does not show that the 
veteran's low back disorder is manifested by symptomatology 
that more nearly approximates the criteria for an evaluation 
of 40 percent under DC 5295, and that the preponderance of 
the evidence is against a 40 percent evaluation.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the evidence shows that there was 
some pain on motion, the evidence does not otherwise show 
functional loss due to pain to warrant a rating in excess of 
20 percent.  In particular, the Board notes the lack of such 
findings as neurological impairment, loss of strength and 
muscle atrophy.  In this regard, the April 2005 VA 
examination report notes that repetitive motion resulted in 
no change in the range of motion.  Deep tendon reflexes were 
2+ at the knees and ankles (bilaterally).  The examiner 
stated that the veteran's back condition would preclude 
employment that requires heavy lifting manual work, but noted 
that the DeLuca provisions could not clearly be delineated 
during flare-ups without resort to mere speculation, and that 
there was no objective weakness, incoordination, fatigue or 
lack of endurance.  
Also, as previously stated, the veteran's degenerative disc 
disease has been characterized as mild.  The most recent X-
ray report for the lumbar spine noted a slight loss of height 
at T12, and that the heights of the other vertebral bodies 
were well-maintained, as were the disc spaces, with no other 
abnormalities.  In summary, when the ranges of motion in the 
back are considered together with the evidence showing 
functional loss -- to include the findings pertaining to 
neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy - - the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 
5292, 5293; DeLuca, supra.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 23, 2002 and September 26, 2003 
(i.e., the effective dates of the new regulations). 
Therefore, the Board will now address whether, for the period 
on and after September 23, 2002, and September 26, 2003, the 
veteran is entitled to a higher rating under the new 
criteria.  It is noted that the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).

Under DC 5293 (as in effect September 23, 2002), a 40 percent 
rating for intervertebral disc syndrome is warranted where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The new regulation also provides 
that the disc syndrome may be evaluated on the basis of 
separate evaluations of chronic orthopedic and neurologic 
symptoms.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 40 percent evaluation is 
warranted for favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 
degrees or less.  In addition, the regulation provides that 
intervertebral disc syndrome may be rated under either the 
General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

In this case, there is no evidence to show that the criteria 
for a rating in excess of 20 percent have been met under DC 
5293 (as in effect September 23, 2002), under the General 
Rating Formula, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  With regard to the General Rating Formula, the 
most recent recorded ranges of motion for the low back are 
contained in the April 2005 VA examination report, which 
shows that the veteran had 45 degrees of flexion.  In 
addition, there is no evidence of ankylosis of the spine, or 
that forward flexion of the thoracolumbar spine is 30 degrees 
or less.  

With regard to DC 5243, and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the evidence is insufficient to show that the 
veteran has intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  In particular, the 
April 2005 VA examination report shows that the veteran has 
reported having low back pain located around the waist that 
radiated to both legs and the back of his thigh as well as 
the dorsum of his feet.  He reported flare-ups twice a month.  
However, he stated that no physician had prescribed bed rest 
during the past 12 months, and there is insufficient evidence 
of record to show that the veteran had severe; recurring 
attacks, with intermittent relief.  The findings inter alia, 
noted that he stated that he walked with no assistive or 
support devices, or braces, that he denied falling, and that 
his walking balance was good.  The examiner also noted that 
there was no objective weakness, incoordination, fatigue or 
lack of endurance.  As these are the most recent findings of 
record, they are considered the most probative evidence of 
the veteran's claim.  Francisco.  

The Board further notes that the remainder of the medical 
evidence warrants the conclusion, when weighed together with 
the April 2005 VA examination report, that the criteria for a 
rating in excess of 20 percent have not been met.  Finally, 
with regard to associated neurological abnormalities, there 
is no diagnosis of a neurological condition related to the 
veteran's low back.  See General Rating Formula, Note 1.  
Accordingly, the Board finds that a rating in excess of 20 
percent is not warranted under DC 5293, the General Rating 
Formula, or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 
4.71a, DC's 5237, 5242, 5243, 5293.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's low back disorder 
warrants no higher than a 20 percent rating.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in August 
2002, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claim.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  In April 2003, the veteran reported that he had 
no additional evidence to submit, and he requested that his 
claim be adjudicated.    

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and SSA records.  The 
veteran has also been afforded VA examinations.  Although the 
Board has considered the veteran's argument in a May 2005 
statement that his April 2005 VA examination was inadequate, 
he gives no reason for his dissatisfaction, and the Board 
declines to assume that the April 2005 examination report is 
inadequate.  This examination report shows that the veteran's 
medical history was taken and that his spine, spinal 
musculature, and associated neurological functioning were 
examined and that detailed findings were provided.  The 
diagnosis was mild degree of degenerative disc disease of L5-
S1, and the Board notes there is no medical evidence in the 
claims file which contradicts this diagnosis.  Accordingly, 
the Board finds that there is no basis to find that the 
veteran's April 2005 examination was inadequate, or that a 
remand for a new examination is required.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

A rating in excess of 20 percent for low back strain with 
degenerative disc disease is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


